Citation Nr: 1327947	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for cardiac arrhythmia.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen claims of entitlement to service connection for cardiac arrhythmia and hypertension.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the hypertension claim has been recharacterized to reflect the theory of secondary service connection.

At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  In January 2009, she revoked the AL power of attorney.  In a March 2009 VA Form 21-22, the Veteran appointed the Disabled American Veterans (DAV) as her representative.  
    
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2001, the Veteran filed claims for service connection for a heart disorder and hypertension.  In a December 2002 rating decision, the RO denied service connection for both disorders.  The Veteran did not file a notice of disagreement (NOD).

In July 2004, the Veteran applied to have both claims reopened.  In a September 2004 rating decision, the RO again denied service connection for both disorders.  The Veteran did not file an NOD.

In March 2007, the Veteran applied to have only the heart claim reopened.  The RO denied the claim in a September 2007 rating decision.  The Veteran did not file an NOD.

The Veteran applied to have both claims reopened again in June 2008.

The record contains undated (translated) documents from the Social Security Administration (SSA) informing the Veteran that her disability claim had been denied.  These documents establish that the Veteran's SSA claim was based, in part, on her arrhythmia and hypertension disorders.  No medical records substantiating the denial of benefits are present in the claims file.  Although these SSA documents were contained in the claims file at the time the RO issued the December 2002 rating decision, they were not considered in the adjudication of the claims.  Nor are they listed in the October 2009 statement of the case.  Because the SSA records are potentially relevant to the Board's determination, VA is obligated to attempt to obtain those records.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the medical records used in support of the SSA decision denying benefits to the Veteran.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

If any records obtained are in Spanish, they must be translated to English.  A copy of all translations from Spanish to English completed in response to this remand request must be included in the claims file.

2. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


